This cause is an accelerated appeal in which defendant-appellant, Michael Scruggs, appeals the denial of his motion to withdraw his guilty plea.1 Appellant's assignments of error2 are overruled on the basis of State v. Wesseler, Butler App. No. CA2001-08-087, 2001-Ohio-8638. The trial court did not abuse its discretion in denying appellant's motion. Id.
The judgment of the trial court is hereby affirmed. Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form. A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
James E. Walsh, Presiding Judge, Stephen W. Powell, Judge, William W. Young, Judge.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.
2 Appellant filed a 43 page brief in this case, neither requesting nor receiving permission to file a brief in excess of this court's 20-page limit. See Loc.R. 11(A)(3). Our failure to take corrective measures in this particular case should not be viewed as our acquiescence of pro se parties' disregard for local procedural rules.